DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mould cavity" in 5.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously refer to a mould cavity, meaning “the mould cavity” lacks antecedent basis. Likewise, “the glass transition temperature” in lines 6-7 lacks antecedent basis. The claim does not previously refer to a glass transition temperature, and not all polymers have a glass transition temperature. Claims 2-12, which depend from claim 1, do not clarify the lack of antecedent basis and, therefore, claim 1 and all claims dependent thereon (2-12) are indefinite. 
Prior Art
There are no prior art rejections over the claims. The closest prior art is that discussed below. The closest prior art does not disclose two separate steps, a first in which particles of a high-temperature polymer are foamed and sintered in a mould at a first sintering temperature T1, followed by a subsequent step in which the mould is heated to a temperature T2 at least 10ºC above the sintering temperature T1 and not more than 20ºC above the glass transition temperature of the polymer for 5 to 120 seconds. The closest prior art is the following: (1) Schedel et al. (EP 1,155,799); (2) Romanov (WO 2017/125412); (3) Bhargava et al. (US 2017/0334107); (4) Brooks et al. (US 4,960,549).  Because EP 1,155,799 and Romanov WO 2017/125412 are in German, the machine-translated English equivalents are cited below and are attached. 
Schedel et al. teach foam bodies formed from particle foam and a method of production thereof. The method comprises carrying out a skinning step during or after the swelling of the prefoamed particles in the mold of the molding machine. In this manner, particles are foamed (swelled) and welded (i.e. sintered) in a mold in a first step, and then heated again using steam to form an outer skin on the foam body. See ¶6, lines 57-61. The superheated steam is directed to the inside of the mold (i.e. inside the mold cavity). See ¶7, lines 81-83. Schedel teaches that the method can be used with almost any type of foam body formed from expandable particle foam.
Schedel et al. fails to disclose that the skinning step occurs at a temperature at least 10ºC above the sintering temperature of the particles and not more than 20ºC above the glass transition temperature of the particles. Schedel et al. further fails to teach that the skinning step with superheated steam is from 5 to 120 seconds.
Romanov teaches a device and method for producing a particle foam part (abstract and title). The device comprises a molding tool which defines a molding chamber (i.e. cavity). The molding tool has a means for controlling the temperature of the molding tool (¶14). The foam particles can be fused together in the mold (¶19). The surface of the mold can be set to a temperature of from 50 to 150ºC (corresponding to a T1). See ¶21. Romanov teaches that polymers to be fused using the device and method of disclosed therein include expandable polyether sulfone, which is a “high temperature polymer.” See ¶88. 
Romanov fails to teach, after foaming and fusing expandable particles, a subsequent heating step of the mould cavity to a temperature at least 10ºC above the sintering temperature and not more than 20ºC above the glass transition temperature of the polymer for 5 to 120 seconds. 
Bhargava et al. teaches a method of making molded foam articles by heating or preheating the mold to a temperature at or above the glass transition temperature or melt temperature of the particles to be molded. Foamed particles are then introduced into the mold; the particle-filled mold is subjected to vacuum to stabilize the article; and the mold article is removed from the mold at a temperature at or below the glass transition temperature of the particles; and the cycle is repeated to form multiple articles. See abstract. 
In an embodiment of Bhargava et al., the mold can be heated to the temperature at or above the glass transition temperature or melt temperature of the particles to be molded before, during, or after the particles are introduced into the mold. The vacuum fuses and stabilizes the molded particles while the mold is cooled to a temperature below the melting temperature of he particles or up to 15ºC above the Tg (glass transition temperature) of the particles, and the molded foam article is removed from the mold. See ¶5. 
Bhargava et al. fails to disclose a second step of heating, after fusing the molded particles in the mold, of heating the mould cavity to a second temperature which is at least 10ºC above the sintering (fusing) temperature and not more than 20ºC above the glass transition temperature of the polymer for 5 to 120 seconds. Bhargave et al. also fails to provide motivation to select “high temperature polymer” particles. 
Brooks et al. teach polyamide-imide foams formed by a process of heating polyamide-imide pellets in a closed mold to above the glass transition temperature (Tg) of the polymers, generally at about 65ºC to 200ºC above Tg, for a time sufficient to soften and fuse the particles and to expand the polymer to fill the mold. Residence times in the mold can range from several minutes to several hours, with time and temperature being adjusted to achieve suitable softening, fusion and expansion without charring the surface of the final product. After heating, the mold is cooled to below Tg whereby the expanded mass is solidified and a foamed article is removed from the mold See column 2, lines 40-61.
Brooks et al. fail to disclose a second step of heating the mold cavity to a temperature T2 at least 10ºC above the sintering temperature and not more than 20ºC above the glass transition temperature of the polymer for 5 to 120 seconds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766